Title: From John Adams to Oliver Wolcott, Jr., 17 May 1799
From: Adams, John
To: Wolcott, Oliver, Jr.



Quincy May 17. 1799

I thank you, Sir, for your favour of the 11th. which I received last night.
The Termination of the Tryal of Fries is an important, an interesting and an affecting Event. I am unable to conjecture the grounds of Mr Lewis’s opinion, and wish I had a sketch of them.
Is Fries a Native or a Foreigner? Is he a Man of Property and independent, or is he in Debt? What has been his previous Life, industrious or idle? sober or intemperate?
It is of importance to discover, if possible the great men, alluded to, by Fries in his Observation to Mr Wood, as at the bottom of this Business.  And the Evidence of any Agitator among the Insurgents, ought to be collected.—It is of moment also to ascertain, whether the Insurgents had any general Views, or extensive communications with others of similar dispositions in other Counties or Correspondencies with other States
We ought also to enquire whether Fries is the most culpable among the guilty, if that can be known. It highly concerns the People of the United States and especially the fœderal Government, that in the whole progress and ultimate Conclusion of this affair, neither humanity be unnecessarily afflicted, nor public Justice essentially violated, nor the public safety endangered.
I have the honor to be, Sir your most obedient / & humble Servant

John Adams